internal_revenue_service p o box cincinnati oh department of the treasury director exempt_organizations contact person identification_number telephone number employer_identification_number uniform issue list number release number release date date legend b organization c organization d scholarship fund e college f university g university h university j university k person l organization x dollar_figureamounts dear this is in reference to your letter of date requesting advance approval of your grant procedures under sec_4945 of the internal_revenue_code the effective date of your scholarship program for the awarding of grants is date this date was chosen based on the facts that your scholarship program now complies with sec_4945 of the internal_revenue_code the information submitted indicates that grants funded by you private_foundation b will be administered supervised and paid out by c sec_501 of the internal_revenue_code and has been classified as a publicly_supported_organization c is exempt from federal_income_tax under the name of your scholarship program is d c provides corporation foundations trust funds and individual philanthropist’s scholarship foundation ein selection and administration management c will offer the following services in administering the scholarship program - c writes a set of guidelines for the administration of a scholarship program based on the desires of the donor c annually reviews those guidelines advising the donor with regard to updating any requirements - c distributes these guidelines to appropriate individuals per instructions from the donor - c designs a brochure if desired by the donor to be distributed to each facility to be given to potential applicants applications packets are updated annually printing is handled by c applications packets are available for online processing - c receives and processes the application packets - c handles all correspondence and any special circumstances and questions from applicants the family and or high school and college administrators - c has computer programs designed to assist in evaluating academic and financial materials received from applicants - c enlists the aid of a scholarship selection committee - c notifies the donor of the names and addresses of the current_year winners the donor then notifies these winners of their selection in whatever manner they choose - c follows up with additional forms and information for the winners - c requests information from prior scholarship winners and determines eligibility for renewal - c notifies renewal recipients of decisions - c notifies unsuccessful candidates - c notifies all colleges with recipient names social_security numbers award amounts and methods of payment - c maintains and reviews records on all recipients annually - c provides an annual report to donor on progress of students - c bills donor in june of each year d was established by k in memory of her husband in her will k requested the following foundation ein criteria to be used by the selection committee in the awarding of scholarships it was her desire that the committee shall give consideration to scholastic records and ability of applicants as well as to character and achievements and all around fitness and worthiness k desired that the committee give special consideration to students who desire to prepare themselves for the christian ministry the practice of law or the practice of medicine and who have displayed qualities which in the opinion of the committee fit them for successful careers in such professions any full time student of the below mentioned educational institutions are eligible who can meet the requirements as stated in the will as quoted herein - be studying in the field of law medicine or the ministry - have a minimum cumulative gpa of on a scale - demonstrate high personal character - demonstrate academic ability and achievement - demonstrate financial need participating educational institutions will be e f g h and j each year b will make scholarships funds available to selected students attending the colleges and universities of e f g h and j each year and that each scholarship will be between the amounts of x b expects to award approximately scholarships scholarships may be awarded for any stated period and for varying amounts as determined by the scholarship committee such awards may be adjusted annually in accordance with financial need of the students the scholarship selection committee consists of a representative of the trustee and two representatives each of the participating educational institutions of e f g h and j all contacts to the scholarship selection committee and application_for scholarship awards must be made through e’s financial aid office no scholarships will be awarded to any individual who is related by blood adoption or marriage to any member of the scholarship selection committee or any disqualified_person of b as a first cousin or nearer relative sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or foundation ein other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially foundation ein from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based it is further conditioned on the understanding that no grants will be awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director of exempt_organizations rulings and agreements enclosure notice
